     Case 3:21-mc-00002-C Document 6 Filed 01/25/21                  Page 1 of 1 PageID 115



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


US   I'RINI]'Y ENERGY SERVICES, LLC,             )
                                                 )
                       Petitioner,               )
                                                 )
                                                 )
                                                 )
MOOSEIIEAD FIARVESTING, INC.,                    )
                                                 )
                       Rcspondent.               )    Civil Action No. 3:21-MC-0002-C


                                             ORDER

       The Court, having considered Petitioner's Motion to Proceed without Local Counsel,

lilcd January 13,2021 , is of the opinion that the same should be GRANTED. Accordingly,

Petitioner may proceed without local counsel in this civil action.

        So ORDERED      ,ni, ji!     auyof January.2021.




                                                                JI
                                                           C         GS
                                                     IOR        D STATES         CT.IUDGE
